Title: From George Washington to Robert Dinwiddie, 16 April 1757
From: Washington, George
To: Dinwiddie, Robert



   Governor DinwiddieHonble Sir
Fort Cumberland [Md.] the 16th April 1757

Your letter by Express, of the 8th Instant I fear has fallen into the hands of the common Enemy, for I never have seen it—The other of the 7th I this day received: and being exceedingly embarrassed to come at your Honors intentions, and really at a loss to know in what manner to act, in such perplexed and difficult circumstances—I called a council of Officers to my aid; the result of their advice you will find in the enclosed.
It will not be in my power to be in Williamsburgh by the 22d as your Honor desires; but as soon after as I can, I certainly will. I shall leave Orders with Colo. Stephen to march this Garrison to Fort Loudoun, as soon as it is relieved; which can not be before this Express may return; and then your Honors further Orders may be received.
We have no advice of Dagworthys marching, tho’ Orders were sent to him.
I shall order all the Countrys Stores to be carried to Fort Loudoun, and the two Companies in Pattersons Creek to be posted on the Branch, to complete the number that was designed for that place. I have ordered a particular return of the Provisions to be made out, and Colo. Stephen to take Capt. Dagworthys receipt for the quantity left.
We have been at a good deal of unavoidable expence and trouble to furnish the Indians with such things as they wanted. Some enemy indians killed two Cuttawbas on Thursday last at about 150 Yards from the fort, and 70 from a Sentry; & made their escape tho’ pursued by other Cuttawbas’ and near 200 men. And the day before yesterday, two Soldiers were killed, and a third taken prisoner, as they were coming to this place from the fort below. The rest of the party, being 10 in number, with Capt. Waggener among them, made their escape.

The enclosed remonstrance I received just now; and think it expedient to send it to your Honor, that You may know the temper & disposition of the Troops. As I expect to be with your Honor in two or three days after the Express; I think it needless to add any thing but an apology for the incoherence of this. The Indians are all around, teasing and perplexing me for one thing or another; so that I scarce know what I write. I have the honor to be Your &c.

G:W.

